Citation Nr: 1509329	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-18 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously-denied claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August to December 1978 and from March 1980 to August 1982.  He also had prior periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In September 1994 the RO denied service connection for a right knee disorder.  In August 1997, the RO again denied the claim on the basis that new and material evidence had not been submitted.

2.  The Veteran did not file a notice of disagreement (NOD), submit any additional evidence within one year of the rating decisions, or take any further steps to appeal those determinations.  The August 1997 decision is the last final denial regarding the right knee.

3.  Evidence received since the August 1997 rating decision includes a private medical opinion relating the Veteran's current right knee disorder with service.

4.  The Veteran sustained a right knee injury during service; a current right knee disorder is shown.



CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying the Veteran's claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A right disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the 1-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute NODs but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Determining Last, Final Denial

Historically, the Veteran's claim of entitlement to service connection for a right knee disorder was denied in a September 1994 rating decision based on a lack of evidence that his right knee complaints were related to an in-service injury.  He submitted no new and material evidence within the year following the rating decision and did not initiate an appeal.  Therefore, the September 1994 rating decision became final.

In September 1996, the Veteran filed a claim seeking to reopen his previously denied claim of entitlement to service connection for a right knee disorder.  In August 1997, the RO denied the claim on the grounds that "the evidence submitted in connection with the current claim . . . essentially duplicates evidence was previously considered and is merely cumulative."  He timely filed an NOD, in response, the RO issued an October 1998 statement of the case (SOC) but he did not perfect his appeal and the August 1997 rating decision became final.  The Board finds that this is the final denial regarding the right knee.

The Veteran filed a new claim to reopen his previously denied right knee claim in July 2006.  The RO denied the claim in July 2007 on the grounds that "[t]he evidence from the medical reports, submitted in connection with the current claim . . . does not relate to an unestablished fact necessary to substantiate the claim and does not raise the reasonable possibility of substantiating the claim."  

At this juncture the procedural history becomes muddled because in September 2007, the Veteran, through his then-representative, filed "reopened claims" for a psychiatric disorder, right knee, hepatitis C, and diabetes.  As it related to the right knee, this correspondence was construed, as the language suggests, as a new claim rather than an NOD to the July 2007 rating decision.  No additional evidence was submitted with the September 2007 correspondence that would have allowed reopening.  All four of the September 2007 claims were adjudicated in an April 2009 rating decision and, except for the right knee, were not appealed.

While the Board agrees that the September 2007 correspondence was not an NOD to the July 2007 rating decision, the Veteran submitted subsequent correspondence dated in June 2008, within the one year period from the July 2007 rating decision that can be construed as a valid NOD.  A notice of disagreement consists of a document or correspondence that might be reasonably construed as disagreement with a rating decision.  38 C.F.R. § 20.201 ("special wording is not required"); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed").  

Specifically, in the June 2008 correspondence, the Veteran indicated that he was "fileing a Notice of Dissagreement."  While he did not specifically identify the rating decision with which he disagreed, and it is unclear why he referenced losing an appeal in January 2006 since the evidence does not show an appeal of that date, it is reasonable to construe the June 2008 correspondence as an NOD to the July 2007 rating decision since it was the only outstanding claim at the time and the correspondence was received within the statutory time frame.  

Therefore, the Board finds that, reasonably construed, the June 2008 correspondence constitutes a valid NOD with respect to the July 2007 rating decision.  As such, the July 2007 rating decision never became final and it is the decision currently on appeal, rather than the April 2009 rating decision as indicated in the February 2010 SOC.

New and Material Evidence to Reopen

Turning now to the merits of reopening the claim, the claim was previously denied because the RO determined that the evidence was against finding that the Veteran's right knee problems were etiologically related to his active service.  

In support of reopening the claim, the Veteran submitted, among other evidence, a July 2014 opinion from a private physician indicating that he has a current knee disorder (osteoarthritis) and that, at least as likely as not, there was a causal nexus between the current right knee disorder and service.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, establishes a current disability and the required causal nexus, so the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The application to reopen the claim for entitlement to service connection for a right knee disorder is granted.  

Service Connection for a Right Knee Disorder

Having reopened the claim, the Board will now address the merits of the service-connection claim.  The Veteran asserts that his right knee disorder is a result of his active duty service.  Specifically, he alleges that his in-service right knee injury resulted in laxity and other structural damage that later manifested as arthritis of the right knee.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A July 1980 entry in the Veteran's service treatment records confirms his contention that he suffered an in-service injury to his right knee.   Service treatment records from September, October, and November of the same year document that he continued to have pain and instability related to the original, July injury.  Therefore, an in-service injury has been established.

With respect to a current disability, the July 2014 letter from a private physician documents a current right knee disorder.  Prior treatment records, as noted by his treating VA physician in a July 2013 letter, confirm his diagnosis with osteoarthritis of the right knee and treatment for that condition.  A right knee disorder is also shown in the various clinical records, including an April 2009 VA progress note ("know to PM&R since 2007 for the chronic b/l knee pain from DJD involving medial and patellofemoral joints"), a December 2005 private treatment record ("Pain in knee B/L weather acting up"), and a July 2013 letter from his VA physician ("He suffers from and is being treated for osteoarthritis of both knees.").

The remaining, dispositive element, then, is whether there is an etiological link between the current right knee disorder and the in-service injury or event.  Shedden, 381 F.3d at 1167.  The weight of the evidence supports such a link.

Specifically, in a July 2013 letter, the Veteran's treating physician specifically opined that the right knee osteoarthritis was "a direct result of his military service."  While supportive of the claim, less probative weight is given to this opinion since the VA physician did not provide a rationale for his opinion.  Also weighing in support of the claim is the July 2014 opinion letter from a private physician which contains a very thorough discussion of the Veteran's right knee disorder, including the in-service injury and the reasons why the physician concludes the current disability is related to that injury.  The Board finds the private physician's rationale to be competent, credible, and persuasive. 

The Board must weigh these favorable opinions against the negative etiology opinion offered by the April 1997 VA examiner.  Specifically, the April 1997 report indicates a "basically a normal clinical exam" and includes some confusion between the Veteran and the physician regarding the particular knee that was injured during service.  The Veteran provided a plausible explanation for that confusion in his July 2013 hearing testimony.  

In any case, the confusion regarding the medical history undermines the probative value of the 1997 VA examiner's opinion, especially given that the examiner noted the confusing history as at least a partial basis for his negative opinion.  The examiner also noted a normal exit examination and a delay in post-service complaints of knee problems in rendering a negative nexus opinion.  The Board finds this opinion to be of lesser probative value as it is not clear that it was based on an accurate factual basis.  

Because the July 2014 private opinion letter contains the most thorough analysis, is based on an accurate factual history, and provides a convincing causal mechanism linking the in-service injury to the current disability, the Board assigns the opinion greater probative weight.  As the greater weight of the evidence is in favor of finding a causal nexus between the Veteran's in-service injury and his current right knee disorder, service connection is warranted.  As such, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

During the course of the appeal, the Veteran has requested an updated VA examination.  The Board finds, however, that the newly submitted medical evidence is sufficient to make a decision on the claim and further development would serve no proper purpose.  With respect to whether an examination is required to evaluate the precise nature and severity of the right knee disorder, the RO must make that determination in the first instance.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a right knee disorder is granted.

Service connection for a right knee disorder is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


